Case 1:19-cv-08186-JGK Document 5 Filed 09/06/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
BUILDING SERVICE 32BJ HEALTH FUND,
BUILDING SERVICE 32BJ LEGAL SERVICES FUND,
Civil. Action: 19-cv-8186
Plaintiff,
-against-
BOSTON BUILDING MAINTENANCE, LLC,
Defendant.
x

 

NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)
Pursuant to F.R.C.P. 41(a)(1)(A)@) of the Federal Rules of Civil Procedure, the plaintiffs
hereby give notice that the above-captioned matter is voluntarily dismissed, without prejudice
against defendant.

Dated: Fort Lee, New Jersey
September 6, 2019

Raab, Sturm & Ganchrow, LLP

<OO

~ Samuel R. Bloom (SB1988)
2125 Center Ave., Suite 100
Fort Lee, New Jersey 07024
(201) 292-0150
Facsimile — (201) 292-0152
sbloom@rsgllp.com

  
